              Case 7:20-cv-00111-VB Document 36 Filed 01/04/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
PAUL T. GUDANOWSKI,                                           :
                           Plaintiff,                         :
                                                              :
v.                                                            :
                                                              :
TROOPER DARRYL M BURRELL                                      :
in his individual capacity, TROOPER                           :
                                                                  ORDER
GREGORY MAXWELL in his individual                             :
capacity, TROOPER FRANCISCO E.                                :
                                                                  20 CV 111 (VB)
MADERA in his individual capacity,                            :
TROOPER ANDREW T. BUKOVINSKY in                               :
his individual capacity, TROOPER WILLIAM                      :
R. PAYNE in his individual capacity,                          :
OFFICER BRIAN C. MONTAGUE, and                                :
OFFICER KEVIN J. FELTEN,                                      :
                           Defendants.                        :
--------------------------------------------------------------x

      On November 27, 2020, defendants Montague and Felten were served with the second
amended complaint and summons. (Docs. ##30, 31). Accordingly, their response to the second
amended complaint was due December 18, 2020.

       On December 29, 2020, counsel appeared on behalf of defendants Montague and Felten.
However, to date, defendants Montague and Felten have not answered, moved, or otherwise
responded to the second amended complaint.

        Accordingly, the Court sua sponte extends to January 18, 2021, defendant Montague and
Felten’s time to answer, move, or otherwise respond to the second amended complaint.

Dated: January 4, 2021
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
